        Case 1:20-cv-03028-TOR     ECF No. 3    filed 04/20/20   PageID.40 Page 1 of 5




 1

 2

 3

 4

 5                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    CHARLES LUTHER MESECHER,
                                                    NO: 1:20-CV-3028-TOR
 8                              Petitioner,
                                                   ORDER SUMMARILY DISMISSING
 9          v.                                     HABEAS PETITION

10    No Named Respondent,

11                              Respondent.

12

13         Petitioner, a prisoner at the Coyote Ridge Corrections Center, brings this pro

14   se Petition for Writ of Habeas Corpus by a Person in State Custody pursuant to 28

15   U.S.C. § 2254. The $5.00 filing fee has been paid.

16                               PROPER RESPONDENT

17         An initial defect with the Petition is that it fails to name a proper party as a

18 respondent. The proper respondent in a federal petition seeking habeas corpus relief

19 is the person having custody of the petitioner. Rumsfeld v. Padilla, 542 U.S. 426

20 (2004); Stanley v. Cal. Supreme Court, 21 F.3d 359, 360 (9th Cir. 1994). If the




     ORDER SUMMARILY DISMISSING HABEAS PETITION ~ 1
        Case 1:20-cv-03028-TOR       ECF No. 3     filed 04/20/20   PageID.41 Page 2 of 5




 1 petitioner is incarcerated, the proper respondent is generally the warden of the

 2 institution where the petitioner is incarcerated. See Ortiz-Sandoval v. Gomez, 81 F.3d

 3 891 (9th Cir. 1996). Failure to name a proper respondent deprives federal courts of

 4 personal jurisdiction. See Stanley, 21 F.3d at 360.

 5                            EXHAUSTION REQUIREMENT

 6         Petitioner challenges his 2020 Klickitat County guilty plea and sentence for

 7   vehicular homicide and vehicular assault.          He was sentenced to 90 months

 8   incarceration. Petitioner indicates that he filed no direct appeal and no other

 9   petitions, applications or motions concerning this judgment of conviction in any state

10   court. ECF No. 1 at 3.

11          In his grounds for relief, Petitioner argues that the State of Washington has no

12   jurisdiction to decide federal constitutional matters. ECF No. 1 at 5-12. It has long

13   been settled that state courts are competent to decide questions arising under the U.S.

14   Constitution. See Baker v. Grice, 169 U.S. 284, 291 (1898) (“It is the duty of the

15   state court, as much as it is that of the federal courts, when the question of the validity

16   of a state statute is necessarily involved, as being in alleged violation of any

17   provision of the federal constitution, to decide that question, and to hold the law void

18   if it violate that instrument.”); see also Worldwide Church of God v. McNair, 805

19   F.2d 888, 891 (9th Cir. 1986) (holding that state courts are as competent as federal

20




     ORDER SUMMARILY DISMISSING HABEAS PETITION ~ 2
        Case 1:20-cv-03028-TOR      ECF No. 3    filed 04/20/20   PageID.42 Page 3 of 5




 1   courts to decide federal constitutional matters). Therefore, Petitioner’s arguments

 2   to the contrary lack merit.

 3         Additionally, before a federal court may grant habeas relief to a state prisoner,

 4   the prisoner must exhaust the state court remedies available to him. 28 U.S.C. §

 5   2254(b); Baldwin v. Reese, 541 U.S. 27 (2004). Exhaustion generally requires that

 6   a prisoner give the state courts an opportunity to act on his claims before he presents

 7   those claims to a federal court. O’Sullivan v. Boerckel, 526 U.S. 838 (1999). A

 8   petitioner has not exhausted a claim for relief so long as the petitioner has a right

 9   under state law to raise the claim by available procedure. See id.; 28 U.S.C. §

10   2254(c).

11         To meet the exhaustion requirement, the petitioner must have “fairly

12   present[ed] his claim in each appropriate state court (including a state supreme court

13   with powers of discretionary review), thereby alerting that court to the federal nature

14   of the claim.” Baldwin, 541 U.S. at 29; see also Duncan v. Henry, 513 U.S. 364,

15   365–66 (1995). A petitioner fairly presents a claim to the state court by describing

16   the factual or legal bases for that claim and by alerting the state court “to the fact

17   that the . . . [petitioner is] asserting claims under the United States Constitution.”

18   Duncan, 513 U.S. at 365–366; see also Tamalini v. Stewart, 249 F.3d 895, 898 (9th

19   Cir. 2001) (same). Mere similarity between a claim raised in state court and a claim

20   in a federal habeas petition is insufficient. Duncan, 513 U.S. at 365–366.




     ORDER SUMMARILY DISMISSING HABEAS PETITION ~ 3
        Case 1:20-cv-03028-TOR     ECF No. 3    filed 04/20/20   PageID.43 Page 4 of 5




 1         Furthermore, to fairly present a claim, the petitioner “must give the state

 2   courts one full opportunity to resolve any constitutional issues by invoking one

 3   complete round of the State’s established appellate review process.” O’Sullivan,

 4   526 U.S. at 845. Once a federal claim has been fairly presented to the state courts,

 5   the exhaustion requirement is satisfied. See Picard v. Connor, 404 U.S. 270, 275

 6   (1971). It does not appear from the face of the Petition or the attached documents

 7   that Petitioner has exhausted his state court remedies as to each of his grounds for

 8   relief. Indeed, Petitioner affirmatively represents that he did not exhaust his state

 9   court remedies.

10                     GROUNDS FOR FEDERAL HABEAS RELIEF

11         Petitioner asserts that the Washington state constitution contradicts the federal

12   constitution regarding the Fifth Amendment right to “presentment or indictment of

13   a Grand Jury.” He claims “no bill of indictment” was brought against him rendering

14   his arrest, conviction and imprisonment illegal.

15         Petitioner seems to argue that because the state courts have defied “federally

16   established procedures and processes for the adjudication of crimes” only “a court

17   of federal jurisdiction” has jurisdictional authority over his claims.       His bald

18   assertion that “due process of the law was ignored” is unsupported by his factual

19   allegations.

20         The United States Supreme Court stated long ago: “Prosecution by




     ORDER SUMMARILY DISMISSING HABEAS PETITION ~ 4
        Case 1:20-cv-03028-TOR      ECF No. 3    filed 04/20/20   PageID.44 Page 5 of 5




 1   information instead of by indictment is provided for by the laws of Washington.

 2   This is not a violation of the Federal Constitution.”         See Gaines v. State of

 3   Washington, 277 U.S. 81, 86 (1928). Consequently, Petitioner’s assertions to the

 4   contrary presented in his four grounds for federal habeas relief are legally frivolous.

 5         Because it plainly appears from the petition and the attached exhibits that

 6   Petitioner is not entitled to relief in this Court, IT IS ORDERED the petition, ECF

 7   No. 1, is DISMISSED pursuant to Rule 4, Rules Governing Section 2254 Cases in

 8   the United States District Courts.

 9         IT IS SO ORDERED. The Clerk of Court is directed to enter this Order,

10   enter judgment, provide copies to Petitioner, and close the file. The Court certifies

11   that pursuant to 28 U.S.C. § 1915(a)(3), an appeal from this decision could not be

12   taken in good faith, and there is no basis upon which to issue a certificate of

13   appealability. 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b). A certificate of

14   appealability is therefore DENIED.

15         DATED April 20, 2020.

16

17                                   THOMAS O. RICE
                              Chief United States District Judge
18

19

20




     ORDER SUMMARILY DISMISSING HABEAS PETITION ~ 5
